DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed on 10/08/2018. As directed by the amendment, the specification and the claims have been amended. 
Claims 2-12 and 15 have been amended. 
Claims 1-15 are presently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "… the structure identification software1" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20040143186 A1 to Anisimov et al) in view of D2 (US 20110054313 A1 to Kiyan).
Regarding claim 1, D1 discloses an ultrasound imaging device comprising: an ultrasound scanner including at least one probe containing a transducer ([0099]); a 
D1 does not explicitly disclose the transducer having a frequency of 18 megahertz or higher and wavelength of 80 microns or less.
However, D2, in the same field of endeavor of imaging a biological tissue, teaches in [0055] that echo level increases in the predetermined range of 10-24 MHz, and as depicted in Fig. 4B, a peak at around 20 MHz, which is suitable for analysis of interior of a bone. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the device of D1 to include ultrasound with a frequency of about 20 MHz, for the added advantage of a better analysis of interior structure of bone being imaged. 
In regards to the wavelength, it is well known and established in literature that ultrasound wavelength decreases with increasing frequency, and wavelength depends on material compressibility. To image the bone in D1, ultrasound is expected to propagate through soft tissue and bone. In soft tissue, ultrasound is known to have a wavelength of 0.77mm (770 microns) at a frequency of 2 MHz, a wavelength of 0.39 mm (390 microns) at frequency of 4MHz, and a wavelength of 0.15 mm (150 microns) at frequency of 10 Mhz – i.e., wavelength decreases with increasing frequency. With this trend, it is expected that at 20 MHz, the wavelength D1 in view of D2, based on known relationship and values between wavelength and frequency, ultrasound with a frequency of about 20 MHz would have a wavelength of less than 80 microns in soft tissue and/or bone. 
Regarding claim 2, D1 in view of D2 discloses the invention of claim 1 but does not specify that the at least one probe has a length of approximately 20 mm or an aperture of approximately 13 mm. However, the difference between claim 2 and the prior art is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device having elements recited in claim 1 and thus not patentably distinct from the prior art device of D1 in view of D2 – see MPEP 2144.04 (IV) A - In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 3, D1 in view of D2 discloses the invention of claim 1, D1 further discloses a track upon which the probe moves ([0101] connective member 528 to attach and facilitate movement with respect to one another. Also note, [0019] make reference to a caliper designed to be mounted on a finger with reference to incorporated by reference US 5564423.
Regarding claim 4, D1 in view of D2 discloses the invention of claim 1, D1 further discloses in [0091] the imaging device comprising two probes, each probe comprising a transducer. 
Regarding claim 5, D1 in view of D2 discloses the invention of claim 1, D1 further discloses in [0101] wherein at least two transducers (each on probe/wand) are connected by a connector at a known distance ([0101] connector allows relative positioning between the probes/wands, hence a relative distance is known; alternatively, [0103] position sensors on each of probe/wand would establish a distance between the two).
Regarding claim 6, D1 in view of D2 discloses the invention of claim 1, D1 further discloses the at least one probe includes a coupling medium ([0033] and [0105]).
Regarding claims 10-11, D1 in view of D2 discloses the invention of claim 1, [as to claim 10], D1 discloses wherein the reference device ([0099] “position locator module 540” ) includes at least one of an extension for securing the device in the mouth and a guide hole (position locator module is interpreted to comprising an attachment device 556 where the position sensors are located, see  [0107-0108] attachment device 556 (reads on an extension) that includes at least one hole 558 to accept a portion of probe and is integrally formed with container 522; [as to claim 11], see [0105], container 552, comprise a coupling medium 554 therein, as per [0033], the coupling medium includes water, aqueous solution, a gel or polymer solution that are known impedance matching materials.
Regarding claims 12-14, D1 in view of D2 discloses the invention of claim 1, [as to claim 12], D1 further discloses the imaging device of claim 1 further comprising a separate guide ([0107-0108] attachment device 556 that includes at least one hole 558 to accept a portion of probe, hence a guide that guides the wands(s)/probes(s), the attachment device 556 is integrally formed with container 522 and are interpreted as a as to claim 13], recitation of a 3-D printed guide is directed to a product by process claim, recitation of 3-D printed, does not impact structural difference between the separate guide of D1 and claimed invention,  see MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different. As to claim 14, processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 966. [As to claim 14], see [0105], container 552, part of separate guide comprise a coupling medium 554 therein, as per [0033], this includes water, aqueous solution, a gel or polymer solution that are known impedance matching materials. 
Regarding claim 15, D1 in view of D2 discloses the invention of claim 1, D1 as discussed in claim 1 discloses at least one probe, in this case 2 probes. The second probe reads on a reference object. Alternatively, D1. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20010143186 A1 to Anisimov et al) in view of D2 (US 20110054313 A1 to Kiyan) as applied to claim 1 above, and further in view of D3 (WO 2009042644 A1 to Moreau-Gaudry et al).
Regarding claims 7-9, D1 in view of D2 discloses the invention of claim 1 but for limitations in claims 7-9. However, [as to claim 7] D3 discloses a processor (page 12, line 10-15) with  an overlay algorithms for overlapping a 3-D ultrasound image with non-ultrasound images (discussion under “Morphing, mapping and visualization” in page 44, line 14 to page 46, line 9 – “image fusion techniques where at least two different types of images or data-sets are overlapped …”); [as to claim 8] the processor of D3 is associated with structure identification software stored on a non- transitory computer readable medium (page 12, line 10-15 and discussion in page 15, line 19-24 or from page 18, line 20, section under “A 3D tracked endoatricular ultrasoundprobe” teaches identification of at least cartilage; and [as to claim 9], the processor of D3 contains algorithms for measuring distances between structures identified by the structure identification software (page 24, line 7-11, determine … quantitative (depth… and or claim 4).
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D1 in view of D2 to associate the processor with an overlay algorithm, so as to overlap the 3-D ultrasound image with non ultrasound images as taught by D3, to enhance analysis of the image captured during diagnosis, or to associate the processor with a structure identification network to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
D4 (US 20030023167 A1 to Azzam et al., ) discloses an ultrasound imaging with reference device (12) comprising landmarks ([abstract] and Figs. 1-4).
D5 (Radiological Key: Chapter 10  https://radiologocakey.com/ultrasound-10/ discloses relationship between wavelength and frequency as well as known ultrasound frequencies and wavelengths in soft and hard tissue such as bone).
***
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/22/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For examination purposes only, it will be presumed that claim 9 depends on claim 8, which sets forth “a structure identification software”.